    Case 2:19-cr-00035-JTM-DMD Document 293 Filed 11/04/20 Page 1 of 5




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                              CRIMINAL ACTION


VERSUS                                                NO: 19-35


JOSH TAPP                                             SECTION: “H”



                         ORDER AND REASONS
      Before the Court is Defendant Josh Tapp’s Motion to Dismiss Indictment
pursuant to the Speedy Trial Act (Doc. 279). For the following reasons, the
Motion is DENIED.


                              BACKGROUND
      Defendant Josh Tapp was arrested on February 26, 2019 pursuant to a
multi-defendant indictment for conspiracy to distribute and possess with
intent to distribute one kilogram or more of a mixture of heroin and 280 grams
or more of a mixture of cocaine base. He has been incarcerated since that time.
On October 17, 2019, the indictment was superseded to add two firearm
charges against Tapp.



                                      1
     Case 2:19-cr-00035-JTM-DMD Document 293 Filed 11/04/20 Page 2 of 5




      Trial in this matter was initially set for April 8, 2019. The trial was then
continued and reset four times, with no objection from any of the nine
defendants, to allow the parties additional time to engage in negotiations. The
trial was set on May 18, 2020 when the Eastern District of Louisiana issued
its first of several general orders in response to the outbreak of COVID-19. In
an effort to slow the spread of COVID-19, the Court suspended all jury trials
through May 1, 2020, then through August 1, 2020, and then through January
1, 2021. 1 Trial in this matter is currently set for January 11, 2021. Tapp
complains that his incarceration, which now exceeds 19 months, violates his
rights under the Speedy Trial Act and the Sixth Amendment. Tapp moves for
dismissal of the indictment against him, or in the alternative, for release from
pre-trial incarceration. The Government opposes both requests.


                              LEGAL STANDARD
      “Congress passed the Speedy Trial Act of 1974 to give effect to the sixth
amendment right.” 2 The Speedy Trial Act requires that criminal defendants be
brought to trial within a specified period of time, with certain specified
exceptions that warrant a delay. 3 The district court may continue a trial, and
exclude the period of the continuance from Speedy Trial Act calculations based
on “findings that the ends of justice served by taking such action outweigh the
best interest of the public and the defendant in a speedy trial.” 4 If a defendant


      1   General Orders 20-2, 20-6, and 20-10.
      2   Betterman v. Montana, 136 S. Ct. 1609, 1616 (2016) (internal quotations and
citations omitted).
        3 18 U.S.C. § 3161(c)(1), (h).
        4 18 U.S.C. § 3161(h)(7)(A).

                                              2
     Case 2:19-cr-00035-JTM-DMD Document 293 Filed 11/04/20 Page 3 of 5




is not brought to trial within the time limit required under the Speedy Trial
Act, after taking into consideration any of the statutory exceptions that permit
a delay, the “indictment shall be dismissed on motion of the defendant.” 5 The
defendant has the burden of proof.


                                 LAW AND ANALYSIS
       The Supreme Court has identified four factors to consider in determining
if a defendant has been deprived of his right to a speedy trial: “Length of delay,
the reason for the delay, the defendant’s assertion of his right, and prejudice
to the defendant.” 6 Defendant argues that he has already been incarcerated for
more than 19 months and that the Government is to blame for the delay. He
cites to cases holding that unintentional delays caused by negligence,
overcrowded courts, or understaffed prosecutors’ offices have been held against
the Government. 7 He argues that here too the unintentional delay caused by
the COVID-19 pandemic should be charged against the Government.
       The Government, in response, cites to cases in which courts have found
that natural disasters or public emergencies were appropriate reasons to
exclude time under the Speedy Trial Act. 8 It also cites to several district court

       5 18 U.S.C. § 3162(a)(2).
       6 Barker v. Wingo, 407 U.S. 514, 530 (1972).
       7 See Strunk v. United States, 412 U.S. 434, 436 (1973) (holding that “the ultimate

responsibility” for “[u]nintentional delays caused by overcrowded court dockets or
understaffed prosecutors” must “rest with the government rather than with the defendant”).
       8 See Furlow v. United States, 644 F.2d 764, 768 (9th Cir. 1981) (finding no violation

of the Speedy Trial Act in excluding delay caused by volcanic eruption); United States v.
Correa, 182 F. Supp. 2d 326, 329 (S.D.N.Y. 2001) (“[T]here is simply no question that the
exclusion of time from September 11 to the present is justified in the interests of justice. The
administration of justice in this District ground to a temporary halt as a result of acts of
warfare against the United States that created a public emergency. The larger interests of
                                              3
     Case 2:19-cr-00035-JTM-DMD Document 293 Filed 11/04/20 Page 4 of 5




cases addressing the COVID-19 pandemic and holding that speedy trial rights
were not violated by pandemic-related delays. 9 Indeed, one court noted that
“[a]lmost every court faced with the question of whether general COVID-19
considerations justify an ends-of-justice continuance and exclusion of time has
arrived at the same answer: yes.” 10 This Court agrees with those holdings. In
deciding to postpone jury trials, this district cited social distancing guidelines
espoused by the Centers for Disease Control, as well as concern for the health
of the public and court staff. “[T]he safety of witnesses, court personnel, jurors
and the parties in the midst of a global pandemic” justified the continuance of
jury trials. 11 Further, Tapp has not objected to any continuance and has not
shown how he is prejudiced by the delay because, since November 25, 2019, he
has also been detained for violation of supervised release in another matter. 12
Tapp’s Motion to Dismiss the Indictment is therefore denied.
       Alternatively, Tapp seeks to be released from pre-trial detention. The
Government argues that this request should be denied because Tapp is also
incarcerated in connection with a pending rule to revoke supervised release in
another matter before another division of this Court. 13 In that case, Tapp was
remanded for several violations of his supervised release, and the magistrate



justice in the District—not to mention supervening necessity—surely required suspending
proceedings in this case.”).
        9 See United States v. Reese, No. 19-CR-0149, 2020 WL 5097041, at *2 (D. Minn. Aug.

28, 2020) (and cases cited therein).
        10 United States v. Smith, 460 F. Supp. 3d 981, 984 (E.D. Cal. 2020).
        11 United States v. Pond, No. CR. 18-50106-JLV, 2020 WL 3446677, at *1 (D.S.D. June

24, 2020).
        12 See United States v. Briggs, No. 20-410, 2020 WL 3892979, at *3 (E.D. Pa. July 9,

2020).
        13 See No. 12-cr-201.

                                               4
    Case 2:19-cr-00035-JTM-DMD Document 293 Filed 11/04/20 Page 5 of 5




judge found that he “failed to establish by clear and convincing evidence that
he will not flee or pose a danger to the community.” 14 A final hearing on the
rule to revoke is set for November 12, 2020. 15 This Court agrees that these
circumstances make release inappropriate at this time.


                                   CONCLUSION
      For the foregoing reasons, the Motion is DENIED.


                         New Orleans, Louisiana this 4th day of November, 2020.


                                        ____________________________________
                                        JANE TRICHE MILAZZO
                                        UNITED STATES DISTRICT JUDGE




      14   Id. at Doc. 469.
      15   Id. at Doc. 484.
                                          5
